IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 SOUTH BETHLEHEM ASSOCIATES, LP                :   No. 95 MAL 2021
                                               :
                                               :
              v.                               :   Petition for Allowance of Appeal
                                               :   from the Order of the
                                               :   Commonwealth Court
 ZONING HEARING BOARD OF                       :
 BETHLEHEM TOWNSHIP,                           :
 PENNSYLVANIA                                  :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 CENTRAL PA EQUITIES 30, LLC                   :
                                               :
                                               :
 PETITION OF: SOUTH BETHLEHEM                  :
 ASSOCIATES, LP                                :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of March, 2022, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by Petitioner, are:


      (1)    Whether the Commonwealth Court of Pennsylvania erroneously applied an
             aggrieved party standard that was repealed by the legislature and replaced
             by a provision granting [Petitioner] the right to appeal since it was deemed
             a party and opposed the proposed zoning relief during the underlying
             [zoning hearing board] hearing.

      (2)    Whether the Commonwealth Court of Pennsylvania erroneously entered an
             order dismissing the appeal due to lack of standing pursuant to
             [Pennsylvania Rule of Appellate Procedure] 1114(b)(7)] where [Petitioner]
              who was located only two (2) blocks from the subject property had a right
              to an appeal even if an aggrieved party standard is applied.


Justice Brobson did not participate in the consideration or decision of this matter.




                                    [95 MAL 2021] - 2